Citation Nr: 9914149	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased (original) evaluation for a 
low back disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J. P., F. V., J. A., and J. V., M.D.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel
INTRODUCTION

The appellant had active service from January 1968 to January 
1970, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 Hearing Officer's 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


REMAND

The veteran has indicated that during the pendency of the 
appeal, he was awarded disability benefits by the Social 
Security Administration (SSA).  However, the SSA records have 
not been obtained and considered by the RO.  To properly 
adjudicate this case, the RO must obtain any notices of 
disability, decisions of an administrative law judge, etc., 
pertaining to the appellant that may have been generated in 
connection with a claim filed with SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).

In addition to the above, the Board finds that because of a 
conflict concerning the psychiatric diagnosis, the provisions 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) concerning the 
effect of pain on function, and the absence of the SSA 
records, this case should be remanded to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the award of 
disability benefits to the veteran.  The 
RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The veteran should be afforded a 
special psychiatric examination.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, including the VA 
outpatient records which disclose 
treatment for a psychiatric disorder, 
variously diagnosed and the report of the 
private psychiatrist.  The examiner is 
asked to indicate in the examination 
report that he or she has examined the 
claims folder.  After the examination, the 
examiner should determine whether or not 
the veteran currently has a chronic 
psychiatric disorder, and if so, whether 
it is related to the anxiety noted in 
1971, or whether it is related to the 
service connected low back disorder.  If 
the examiner determines it is related to 
the anxiety noted in 1971, he should 
express an opinion as to whether or not it 
was aggravated during the veteran's 
Persian Gulf service from November 1990 to 
April 1991. 

3.  The veteran should be afforded a 
special VA  examination to determine the 
severity of his lumbar spine disorder, 
considering both the orthopedic and 
neurologic aspects.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
he or she has examined the claims folder.  
All indicated tests are to be performed 
and must include range of motion testing.  
The examiner should note the range of 
motion for the lumbar spine.  The 
examiner must attempt to obtain active 
and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  

The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.  The examiner 
should express an opinion as to whether 
the service-connected lumbar spine 
disorder interferes with functions, 
including walking, turning, arising from 
a seated position, and bowel and bladder 
problems.  In addition, the examiner 
should determine if the veteran has 
symptoms compatible with sciatic 
neuropathy and report any such findings.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain the loss of mobility reported in 
the above examinations.

4.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for a psychiatric disorder and an 
increased disability rating for a low 
back disorder.

5.  If the decision with respect to any 
claim remains adverse to the appellant, 
he and his attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be 
returned to the Board following 
appropriate procedure.  The veteran need 
take no action until he is so informed.  
He is, however, free to submit additional 
evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The purpose of this 
REMAND is to obtain additional 
information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

